UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5086


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LISA TODD KINLEY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cr-00428-WO-16)


Submitted:    October 2, 2009                 Decided:   October 22, 2009


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lisa    Todd       Kinley       pled          guilty    pursuant     to   a    plea

agreement to conspiracy to manufacture and to distribute 500

grams      or        more        of     methamphetamine                and     possession      of

pseudoephedrine, knowing that it would be used to manufacture

methamphetamine,            in    violation             of    21   U.S.C.      §§   802(34)(K),

841(a)(1), (b)(1)(A), (c)(2), 846 (2006).                                   The district court

sentenced Kinley to the minimum imprisonment term required by

statute, 120 months.                  Kinley now appeals.               Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning whether the district court abused its discretion in

sentencing Kinley to 120 months’ imprisonment.                               We affirm.

                We    review          Kinley’s          sentence       under    a   deferential

abuse-of-discretion standard.                       Gall v. United States, 552 U.S.

38, ___, ___, 128 S. Ct. 586, 591, 594 (2007).                                  The first step

in this review requires us to “ensure that the district court

committed no significant procedural error, such as improperly

calculating the Guidelines range.”                             United States v. Osborne,

514     F.3d    377,        387       (4th    Cir.)          (internal       quotation    marks,

citations and alterations omitted), cert. denied, 128 S. Ct.

2525 (2008).          We then consider the substantive reasonableness of

the     sentence,      “tak[ing]             into       account       the    totality    of    the

circumstances.”             Gall, 128 S. Ct. at 597.                         When reviewing a

                                                    2
sentence on appeal, we presume that a sentence within a properly

calculated       Guideline        range    is   reasonable.              United       States   v.

Allen,     491       F.3d    178,    193    (4th          Cir.    2007).          Further,      a

“statutorily         required       sentence . . . is             per     se     reasonable.”

United States v. Farrior, 535 F.3d 210, 224 (4th Cir.), cert.

denied, 129 S. Ct. 743 (2008).

               Kinley was subject to a statutorily-mandated minimum

prison    term       of     ten   years    under          21    U.S.C.    §     841(b)(1)(A).

Although       Kinley’s      initial      Guidelines           range    had     she    not   been

subject to a mandatory minimum sentence would have been 97 to

121   months,        the    district      court       properly         took    the    mandatory

minimum term into account to determine that Kinley’s Guidelines

range was 120 to 121 months.                        The court gave the parties an

opportunity to argue for an appropriate sentence in that range

and heard allocution from Kinley.                     The 120-month prison sentence

Kinley received was within the properly calculated Guidelines

range    and     the    minimum     required         by    statute.           Accordingly,     we

conclude that the district court did not abuse its discretion in

sentencing Kinley.

               As required by Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                     We

therefore       affirm      the   district      court’s          judgment.           This    court

requires that counsel inform Kinley, in writing, of the right to

petition       the     Supreme    Court    of       the    United      States     for   further

                                                3
review.     If   Kinley       requests    that   a   petition     be   filed,   but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this     court   for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Kinley.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the    court     and   argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                          4